Citation Nr: 1505853	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-14 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities. 

4.  Entitlement to service connection for a bilateral hip disorder.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disorder.

8.  Entitlement to an increased rating for right Achilles tendonitis, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for left Achilles tendonitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States (VFW)


WITNESSES AT HEARING ON APPEAL

Appellant and C. K., spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had military service in the United States Army from March 3, 1977 to April 28, 1977. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By these rating actions, the RO denied entitlement to TDIU (August 2010) and service connection for a bilateral hearing loss disability and tinnitus (October 2011).  The Veteran appealed these rating actions to the Board. 

In December 2013, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA (VVA) electronic claims file. 

Regarding the Veteran's representation, his Veterans Benefits Management System electronic claims reflects that he executed a VA Form 21-22 in July 2014 appointing Disabled American Veterans (DAV) as his representative.  Pursuant to 38 C.F.R. § 20.1304(b) (2014), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board must be mailed to the Board with a good cause explanation.  The Board may not accept the Veteran's change in representation from VFW to DAV under the provisions of 38 C.F.R. § 20.1304(b) (2014).  The Veteran's appeal was returned to the Board in November 2013 and there was no good cause explanation for the change in representation within 90 days of that date.  There was no accompanying explanation as to why this change in representation was not submitted in a timely manner.  As a consequence, the request to appoint a new representative is not accepted as part of this appeal, and the Veteran is still represented by VFW, in this appeal only, as reflected on the title page of this decision. The new appointment, however, is referred to the agency of original jurisdiction (AOJ) and may be recognized upon transfer of the case to the AOJ.  See 38 C.F.R. § 20.1304(b)(1)(i) (2014).

The issues of entitlement to increased disability ratings for right and left Achilles tendonitis, each evaluated as 10 percent disabling, and entitlement to service connection for bilateral hip and low back disorders, each claimed as secondary to the service-connected right and left Achilles tendonitis and whether new and material evidence has been received to reopen previously denied claim for service connection for a bilateral knee disorder, claimed as secondary to the service-connected right and left Achilles tendonitis, have been raised by the record in a September 2010 statement, prepared by the Veteran, and testimony before the undersigned (Transcript (T.) at page (pg.) 4)) but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, the Board finds that in an October 2008 statement, J. W. II., M. D., related that the Veteran's knee pain, which the Veteran has claimed is secondary to his service-connected right and left Achilles tendonitis, had led to severe depression.  Thus, in essence, the Board finds that Dr. J. W.'s statement has raised an inferred claim of entitlement to an acquired psychiatric disorder (originally claimed as depression) as secondary to the service-connected right and left Achilles tendonitis.  This claim has also not been adjudicated by the RO.  These issues are addressed in the REMAND below.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to appellate review of the claims on appeal, additional substantive development is necessary; specifically, to obtain outstanding VA and private audiometric evaluation reports and to adjudicate intertwined claims of increased disability ratings for right and left Achilles tendonitis, each evaluated as 10 percent disabling, and entitlement to service connection for bilateral hip, low back and acquired psychiatric disorders (claimed as depression), each claimed as secondary to the service-connected right and left Achilles tendonitis and whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral knee disorder, claimed as secondary to the service-connected right and left Achilles tendonitis, prior to appellate consideration of the TDIU claim. 

i) Outstanding VA treatment records-Hearing Loss and Tinnitus Claims

The Veteran testified that he had undergone VA and private audiometric evaluations in November 2013.  The Veteran maintained that the VA examination was inadequate because the examiner informed him that his ears were clean, but that a subsequent examination by a private clinician revealed that they were not.  (T. at page (pg.) 8).  Neither of these audiometric examinations are associated with the record.  As the outstanding VA and private November 2013 VA audiometric evaluations might contain evidence of a current bilateral hearing loss disability for VA compensation purposes and etiology of the Veteran's tinnitus they are potentially relevant to the claims for service connection for a bilateral hearing loss disability and tinnitus and must be secured on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).

ii) TDIU Claim-Adjudication of Intertwined Issues

Although the Board sincerely regrets the additional delay, the issue of entitlement to TDIU must be remanded.   Such remand is necessary because this issue is "inextricably intertwined" with issues raised by the record.  Specifically, and for the reasons set forth below, the Board finds that the issues of entitlement to increased disability ratings for the service-connected left and right Achilles tendonitis, each evaluated as 10 percent disabling, and entitlement to service connection for bilateral hip, low back, acquired psychiatric, and bilateral knee disorders (new and material evidence to reopen), each claimed as secondary to the above-cited service-connected disabilities, have been raised by the record, and these matters must be resolved before the TDIU appeal may be decided.  Issues are considered "inextricably intertwined" when a determination on one issue could have a significant impact on the outcome of another issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy where there is a pending issue "inextricably intertwined" with an issue on appeal is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Id. 

At issue here is whether the Veteran may be afforded TDIU.  VA will grant a TDIU when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined, without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2014).  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

According to the applicable laws and regulations, a total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a) (2014).  However, a TDIU may still be assigned on an extraschedular basis to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  Under such circumstances, the matter shall be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2014).

The Veteran's only service-connected disabilities are his left and right Achilles tendonitis, each rated as 10 percent disabling.  The combined rating is 20 percent  He contends that his left and right Achilles tendonitis, along with his bilateral hip, low back, and knee disorders, which he claims are secondary thereto, prevent him from being able to work.  (See VA Form 1-8940, Veteran's Application for Increased Compensation Based on Unemployability, received by the RO in June 2010, and Veteran's September 2010 statement to VA).  In August 2010, a VA examiner opined, after physical evaluations of the Veteran's right and left ankles that include range of motion findings and strength and neurological testing, that he was able to perform all labor required of him.  The VA examiner opined that the Veteran had excellent range of motion [of the ankles] and no fixed deformity.  Although the Veteran was tender to palpation over his Achilles tendon, the VA examiner determined that it was not enough to preclude him from engaging in labor.  In addition, the VA examiner maintained that the neuropathy found on examination (i.e., the Veteran had some paresthesias of the L4 dermatome, but felt sensation to touch), was mild and that he had protective sensation, which also did not preclude labor.  (See August 2010 VA examination report).  

Thus, there is evidence of record that the Veteran's sole service-connected disabilities, left and right Achilles tendonitis, do not prevent him from engaging in gainful employment.  Notwithstanding the foregoing, private physicians have opined that the Veteran's knee, spine (neck) and acquired psychiatric disorders (each claimed as secondary to the service-connected left and right Achilles tendonitis) and medications prescribed therefor preclude employment.  (See May and October 2008 reports, prepared by G. B., M. D. (May 2008) and K. P., M. D. and J. W., II, M. D. (October 2008)).  In addition, the Social Security Administration (SSA) has found the Veteran to be entitled to disability benefits as a result of primary and secondary diagnoses of disorders of muscle ligament and fascia and affective/mood disorders, respectively).  Private treatment records associated with SSA's decision contained evidence of right knee and cervical spine disorders.  (See July 2009 SSA decision and associated private medical evidence).  

From the above, it follows that the analysis concerning whether the Veteran is entitled to disability ratings in excess of 10 percent for his service-connected left and right Achilles tendonitis and service connection for bilateral hip and knee, low back, and acquired psychiatric (originally claimed as depression) disorders and that concerning whether he is entitled to a TDIU overlap significantly.  

As such, the raised increased rating, service connection and new and material evidence claims must be adjudicated by the RO prior to appellate consideration of the TDIU claim because the ratings assigned for the service-connected left and right Achilles tendonitis, as well as any rating(s) assigned to any bilateral hip, low back, acquired psychiatric (depression) and bilateral knee disorder(s), if service connection is granted on remand, will affect adjudication of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, to include the Veteran's VVA and Veterans Benefits Management System electronic claims files, the November 12, and 13, 2013 VA and private audiometric evaluations, respectively, referenced by the Veteran at his December 2013 hearing.  (T. at pg. 6).  All efforts to obtain these records must be documented in the record.

Also, obtain updated treatment records.

2.  Undertake any actions necessary to comply with VA's duty to notify the Veteran of the evidence and information needed to substantiate his claims for increased ratings for service-connected left and right Achilles tendonitis; entitlement to service connection for bilateral hip, low back and acquired psychiatric disorder (originally claimed as depression), each claimed as secondary to the service-connected Achilles tendonitis, and whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral knee disorder, claimed as secondary to the service-connected left and right Achilles tendonitis. 

3.  If and only if the requested November 2013 VA and  private audiometric evaluations of the Veteran's ears disclose clinical evidence of a hearing loss disability for VA compensation purposes in both or either ears, should the RO schedule him for a VA examination by an appropriate specialist.  The purpose of the examination, if conducted, is to determine if any current chronic right and/or left ear hearing loss disability(ies) for VA compensation purposes and tinnitus is/are etiologically related to the Veteran's period of military service, to include exposure to acoustic trauma.  If an examination is performed, the examiner is requested to respond to the following question: 

Is it at least as likely as not (50 percent probability or greater) that any current right and/or left ear hearing loss disabilities for VA compensation purposes and/or tinnitus is/are etiologically related to the Veteran's period of military service, to include his claimed exposure to acoustic trauma from rifles and garbage cans being banged over his head, as opposed to some other factor or factors, such as having been a right-handed hunter and post-service employment as a plant supervisor. 

The examiner must also discuss and consider the Veteran's report of continuity of bilateral hearing loss symptomatology following his separation from active duty in 1975.
The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

4.  Develop as necessary and adjudicate the issues of the Veteran's entitlement to increased ratings for service-connected left and right Achilles tendonitis, each evaluated as 10 percent disabling; entitlement to service connection for bilateral hip, acquired psychiatric (originally claimed as depression) and low back disorders, each claimed as secondary to the service-connected left and right Achilles tendonitis; and, whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral knee disorder, claimed as secondary to the service-connected left and right Achilles tendonitis.  Notice of the determinations and the Veteran's appellate rights should be issued to the Veteran and his representative.  If the benefits sought are not granted, the issues should be forwarded to the Board only if timely appeals are completed.

5.  Readjudicate the claims of entitlement to service connection for a bilateral hearing loss disability, tinnitus and entitlement to TDIU, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.
   
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

